UPON A PETITION FOR REHEARING
On came the appellant, by counsel, and filed a petition praying that the Court set aside the judgment rendered herein on, and grant a rehearing thereof.
On consideration whereof, the petition for rehearing is granted in so far as it pertains to Issue 1 raised therein, i.e., whether the imputation of income at a lower standard for spousal support than that used for child support is contrary to established case law and statutes, the mandate entered herein on is stayed pending the decision of the panel, and the appeal is reinstated on the docket of this Court.
The appellee shall file an answering brief in compliance with Rule 5A:35. The appellant may file a reply brief within 10 days of the date on which the answering brief is filed.